    Case 18-31754-5-mcr          Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                           Desc
                                   Main Document     Page 1 of 11


                                                              Hearing Date: February 28, 2019
                                                              Hearing Time: 11:30 a.m.
                                                              Hearing Location: Syracuse, New York

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                            )
In re:                                                                      )
                                                                            )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                            )   18-31754 (main case)
Atlas Health Care Linen Services Co., LLC,                                  )   18-31753
Alliance Laundry & Textile Service, LLC,                                    )   18-31755
Alliance Laundry and Textile Service of Atlanta, LLC, and                   )   18-31756
Alliance LTS Winchester, LLC                                                )   18-31757
d/b/a Clarus Linen Systems1,                                                )
                                                                            )   Chapter 11 Cases
                                                     Debtors.               )   Jointly Administered



            DEBTOR ATLAS HEALTH CARE LINEN SERVICES CO., LLC d/b/a
          CLARUS LINEN SYSTEM’S RESPONSE IN OPPOSITION TO MOTIONS
          FILED BY BUFFALO HOSPITALS SEEKING ORDERS (A) REQUIRING
         DEBTOR TO IMMEDIATELY REJECT LINEN SERVICES AGREEMENTS
         AND PARTICIPATING HOSPITAL AGREEMENT OR ALTERNATIVELY
          TO FILE A MOTION TO ASSUME OR REJECT THE LINEN SERVICES
           AGREEMENT AND PARTICIPATING HOSPITAL AGREEMENT AND
          (B) APPOINTING OPERATING TRUSTEE UNDER 11 U.S.C. § 1104(a)(2)


         Debtor Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (“Atlas”),

by and through its undersigned counsel, hereby submits its Response in opposition to the various

Motions for (a) an Order Pursuant to 11 U.S.C. Section 365 Requiring Atlas Health Care Linen

Services, Co., LLC d/b/a Clarus Linen Systems to Reject Immediately the “Linen Services

Agreement” dated as of August 13, 2010 (or June 25, 2010) and the “Participating Hospital

Agreement” dated as of January 25, 2011 or Alternatively Requiring Atlas Health Care Linens
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
(“Winchester”).

                                                                                                           3304093.3
Case 18-31754-5-mcr         Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                 Desc
                              Main Document     Page 2 of 11


Services, Co., LLC to File a Motion Within Thirty (30) Days for the Assumption or Rejection of

Said Linen Services Agreement and Participating Hospital Agreement, and (b) an Order

Pursuant to 11 U.S.C. Section 1104(a)(2) Appointing an Operating Trustee in the Case of Atlas

Health Care Linen Services Co., LLC dated February 13, 2019 (the “Motions”) filed by (i) Altus

Management LLC (“Altus”); (ii) Catholic Health System, Inc., Mercy Hospital of Buffalo,

Sisters of Charity Hospital of Buffalo, New York and Kenmore Mercy Hospital (collectively,

“Catholic Health”); (iii) Mount St. Mary’s Hospital of Niagara Falls (“Mount St. Mary’s”); and

(iv) Kaleida Health, Erie County Medical Center, Eastern Niagara Health Center and Niagara

Falls Memorial Medical Center (collectively “Kaleida Health”, and with Altus, Catholic Health

and Mount St. Mary’s, collectively, the “Hospitals”), and respectfully sets forth as follows:


       1.      On December 19, 2018 (the “Petition Date”), Atlas and four affiliates

(collectively, the “Debtors”) filed separate, voluntary petitions for relief under chapter 11 of the

Bankruptcy Code with the Court, commencing their chapter 11 cases (the “Chapter 11 Cases”).

Atlas remains in possession of its assets and continue to operate its business as a debtor in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On December 20,

2018, the Bankruptcy Court entered orders authorizing the joint administration of the Chapter 11

Cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

       2.      On January 10, 2019, the Office of the United States Trustee issued an

Appointment of Official Committee of Unsecured Creditors pursuant to which he appointed a

three-member Official Committee of Unsecured Creditors (the “Committee”) in these Cases.

       3.      Submitted in further support of this Response, and attached hereto as Exhibit

“A”, is the Affidavit of the Debtors’ Chief Restructuring Officer Ronald Teplitsky sworn to the


                                                 2
Case 18-31754-5-mcr          Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                  Desc
                               Main Document     Page 3 of 11


27th day of February, 2019 (the “CRO Affidavit”). The CRO Affidavit sets forth the immediate

steps Atlas has taken to address the concerns raised by the Hospitals in their Motions.

       4.      As discussed more fully below, Atlas respectfully submits that the Motions should

be denied in their entirety on the grounds that (i) the Hospitals have failed to articulate sufficient

cause for the relief requested under section 365(d)(2) of the Bankruptcy Code; (ii) Atlas has

actively responded to the issues raised in the Motions, met with various Hospital representatives

on several occasions, implemented a Service Improvement Program to address the Hospitals’

issues and is performing all services required under the Linen Service Agreements and all

Participating Hospital Agreements (collectively, the “Altus Contract”); (iii) the Altus Contract

with the Hospitals is essential to Atlas’s on-going operations and to maintaining its going

concern value while its business is being marketed for sale; and (iv) the Hospitals have failed to

establish cause for the appointment of an operating trustee under section 1104(a)(2) of the

Bankruptcy Code.

                                         BACKGROUND

       5.      Atlas has provided linen and laundry services to the Hospitals under the Altus

Contract since 2013. CRO Affidavit, ¶ 4. Although Atlas and the Hospitals had been working

throughout 2018 to address linen supply and delivery issues since the Hospitals issued the notice

of breach more than one year ago on February 22, 2018, as of the Petition Date, the Hospitals

had not issued any further notices under the Altus Contract. Id. at ¶ 6.

       6.      The Hospitals filed the Motions on February 13, 2019, less than two months after

the Petition Date. As the Court is aware, there have been several hearings since the Petition Date

seeking to finalize the Debtors’ financing needs in these cases.




                                                  3
Case 18-31754-5-mcr         Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                  Desc
                              Main Document     Page 4 of 11


        7.     On February 11, 2019, the Hospitals’ counsel contacted Atlas to seek a meeting

concerning Contract performance issues. Atlas’s representatives responded immediately and

scheduled a meeting with the Hospitals’ representatives in Buffalo to address the issues on

February 14, within 24 hours after the Motions were filed. Id. at ¶ 8. Mr. Teplitsky and Atlas

representatives actively engaged in meetings with the Hospitals’ representatives on February 14,

21 and 26 in an effort to better understand the Hospitals’ concerns and to propose solutions. Id.

at ¶¶ 10-13, 15. Mr. Teplitsky also has spent numerous hours in contact with the Hospitals’

representatives to ensure Atlas’s compliance with the terms of the Altus Contract. Id. at ¶ 13.

        8.     As noted in the CRO Affidavit, the critical issue involves linen replacement.

Although linen shrinkage occurs regularly, the Altus Contract does not require the Hospitals to

replace or pay for lost or damaged linen. Despite this, Kaleida Health and ECMC voluntarily

paid to Atlas the total sum of $200,000.00 in December 2018 in an effort to address this issue.

Id. at ¶ 11.

        9.     As a result of those meetings and the input of the Hospitals’ representatives, Atlas

prepared and implemented a Buffalo Service Improvement Program (the “Improvement

Program”) which sets forth detailed initiatives to be undertaken by Atlas to ensure continued

performance under the Altus Contract.        Id. at ¶ 14.   As noted in the CRO Affidavit, the

Improvement Program was well received by the Hospital representatives and is a significant

commitment on the part of Atlas to directly address all of the issues raised in the Motions and

ensure that the Hospitals are able to fulfill their mission of providing quality health care services

to the Buffalo community. Id. at 15.

        10.    Finally, as the Court is aware, investment banker SSG Advisors, LLC is currently

marketing Atlas’s Buffalo and Syracuse assets for sale as going concerns. The Altus Contract



                                                 4
Case 18-31754-5-mcr         Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08              Desc
                              Main Document     Page 5 of 11


and Hospitals’ customer contracts are integral to the Buffalo facility’s operation and

marketability, as they account for 80%-90% of its annual revenue, and 40% of Atlas’s overall

annual revenue. Id. at ¶¶ 5, 17.

       11.      Atlas continues to negotiate an asset purchase agreement for the sale of Atlas’s

assets. Id. at ¶ 17. A significant component of any going concern sale of Atlas’s assets will be

the assumption of the Altus Contract and its assignment to the successful bidder for the assets.

As such, it is imperative that the Altus Contract remain in effect.

                                          DISCUSSION

                   A. The Hospitals Have Not Shown That Cause Exists to
                    Accelerate the Timeline to Reject the Altus Contract


       12.      Section 365(d)(2) of the Bankruptcy Code provides that a court “may, but is not

required to, order the debtor to make its decision [to assume or reject an executory contract]

within a specified period of time.” Wheeling-Pittsburgh Steel Corp., 54 B.R. 385, 388 (Bankr.

W.D. Pa. 1985) (emphasis in original). The granting of a request for a reduction in time to

assume or reject an executory contract or unexpired lease is discretionary and is rarely granted.

3 Collier on Bankruptcy, ¶ 365.05[2][a] (Richard Levin & Henry J. Sommers eds., 16th ed.).

       13.      As a preliminary matter, Atlas notes that the Motions contain only attorney

affirmations.

       14.      The burden is on the movant Hospitals to show that cause exists to shorten the

time provided by section 365(d)(2). In re Dana Corp., 350 B.R. 144, 147 (Bankr. S.D.N.Y.

2006). The factors considered by the Court in determining whether cause exists include:

       (a)      the importance of the contracts to the debtor’s business and
                reorganization;
       (b)      the debtor’s failure or ability to satisfy post-petition obligations;
       (c)      the nature of the interests at stake;


                                                 5
Case 18-31754-5-mcr           Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08               Desc
                                Main Document     Page 6 of 11


        (d)     the balance of hurt to the litigants and the good to be achieved;
        (e)     whether the debtor has sufficient time to appraise its financial situation
                and the potential value of the assets in formulating a plan;
        (f)     the safeguards afforded to the litigants;
        (g)     the damage that the non-debtor will suffer beyond the compensation
                available under the Bankruptcy Code;
        (h)     whether there is a need for judicial determination as to whether an
                executory contract exists;
        (i)     whether exclusivity has been terminated;
        (j)     whether the action to be taken is so in derogation of Congress’s scheme
                that the court may be said to be arbitrary; and
        (k)     the purpose of chapter 11, which is to permit successful rehabilitation of
                debtors.

Id. at 147.

        15.     In the instant case, Atlas respectfully submits that the relevant factors do not

support the relief requested by the Hospitals, and their Motions to compel Atlas to reject the

Altus Contract should be denied.

        16.     First, the Altus Contract is integral to Atlas’s Buffalo operations, as it accounts

for 80%-90%, or between $8 million and $9 million, of the Buffalo revenues and 40% of Atlas’s

overall revenue. CRO Affidavit at ¶ 5. The Altus Contract and related Hospital contracts,

therefore, are valuable assets of Atlas’s estate which Atlas intends to assume and assign to the

successful purchaser of its assets.

        17.     Second, Atlas has worked diligently to satisfy all requirements of the Altus

Contract during the two months since the Petition Date and to prepare and implement the

Improvement Program. Atlas and the Debtors have secured the funding necessary to properly

administer their chapter 11 cases, to purchase replacement linens and to otherwise comply with

their customer contracts. All of these efforts enhance Atlas’s ability to market, and ultimately

sell its assets as going concerns for the benefit of its creditors and estate.




                                                   6
Case 18-31754-5-mcr          Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08               Desc
                               Main Document     Page 7 of 11


       18.      Third, the nature of the interests at stake, namely, Atlas’s continued servicing of

its customers and the continued employment of over 200 employees on the one hand, and the

Hospitals’ interest in ensuring the required quantities and quality of linen products on the other

hand, are aligned. The preservation of the Altus Contract, and its assignment to the successful

bidder at the going concern sale of Atlas’s assets, is fundamental to the success of all parties to

the Contract.

       19.      Fourth, the balance of harm that could result from the premature rejection of the

Altus Contract weighs in favor of maintaining the Contract. Atlas has been performing under the

Contract since the Petition Date and the months leading up to the Petition Date and, as noted by

the CRO, is actively addressing any service concerns raised by the Hospitals. Upon information

and belief, if the Altus Contract was rejected effective immediately, the Hospitals would be

unable to identify another commercial laundry facility in the Buffalo area with the capacity to

immediately process the millions of pounds of laundry generated by the Hospitals on a monthly

basis. Id. at ¶ 7. Rejecting the Altus Contract at this time could actually harm the Hospitals,

rather than benefit them.

       20.      Fifth, Atlas has stabilized its financial operation and is actively marketing its

assets for sale. Atlas’s case has been pending for slightly more than two months and as of the

date of this Response, it is continuing to negotiate an asset purchase agreement with a stalking

horse bidder for the going concern sale of its Buffalo and Syracuse assets. It is imperative,

therefore, that Atlas take the time to properly assess its business operations and options in this

case in order to maximize the value of its assets, including the Altus Contract, for the benefit of

its creditors. Sixth, during this assessment process, all parties will continue to receive the




                                                 7
Case 18-31754-5-mcr          Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                 Desc
                               Main Document     Page 8 of 11


protections of the Bankruptcy Code, and Atlas will continue to fully honor its obligations to the

Hospitals under the Improvement Program while it seeks approval to finalize its asset sale.

       21.     Seventh, although the non-debtor Hospitals cite the important considerations of

public health and the safety and welfare of their patients as reasons to ensure a dependable linen

supply, they fail to describe how the Hospitals will avoid damage if Atlas immediately rejects the

Altus Contract when the Hospitals have not identified a substitute linen provider with sufficient

capacity to perform all of the services required. It is possible, therefore, that the safety and

welfare of the patients could actually be harmed if the Hospitals’ request for immediate rejection

is granted.

       22.     With regard to the next two factors, there is no need for a judicial determination

as to whether an executory contract exists, as neither party is arguing that the Altus Contract is

not an executory contract. Further, Atlas’s exclusivity has not terminated and will not terminate

for several months.

       23.     In addition, directing Atlas to reject the Altus Contract at this early stage of the

case would be in derogation of Congress’s scheme to assist debtors in rehabilitating their

financial affairs under the Bankruptcy Code.          As the Altus Contract is critical to Atlas’s

operation and is a valuable asset to be acquired by a prospective purchaser, permitting Atlas

sufficient time to carry out its asset sale strategy is not arbitrary and furthers Congress’s scheme

to provide debtors with sufficient time address their financial affairs.

       24.     Finally, the purpose of chapter 11 is to permit the successful rehabilitation, or the

orderly liquidation, of the debtor’s estate for the benefit of its creditors. This factor strongly

weighs in favor of denying the Motions. Atlas has undertaken significant efforts to ensure that it

fully performs its obligations under the Altus Contract during the post-petition period while it



                                                  8
Case 18-31754-5-mcr          Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                Desc
                               Main Document     Page 9 of 11


markets its assets for sale. The Altus Contract is a key component of Atlas’s asset sale and

strategy to maximize the value of its estate for creditors.

       25.     Based upon the foregoing, Atlas respectfully submits that the Hospitals have not

established cause, under section 365(d)(2) of the Bankruptcy Code, to compel Atlas to reject the

Altus Contract at this juncture in its case. Atlas has taken significant steps to implement the

Improvement Program in order to ensure that the Hospitals are properly serviced during the post-

petition period. Requiring Atlas to immediately reject an executory contract that is the basis for

80%-90% of its Buffalo revenue, at this early point in the asset marketing process and the

chapter 11 case, would irreparably harm Atlas, its creditors and its estate by destroying the value

of its Buffalo operation.

       26.     For the reasons set forth above, Atlas submits that the Hospitals have similarly

failed to establish cause under section 365(d)(2) of the Bankruptcy Code for an order directing

Atlas to file a motion to assume or reject the Altus Contract within thirty days. Accordingly,

Atlas respectfully requests that the Court issue an Order denying the Motions in their entirety.

    B. The Hospitals Have Not Established Cause for the Appointment of an Operating
         Trustee Under Section 1104(a)(2) of the Bankruptcy Code in This Case


       27.     Near the end of their Motions, the Hospitals request that the Court issue an order

appointing an operating trustee under section 1104(a)(2) of the Bankruptcy Code in the event

that Atlas “is unable or unwilling to attempt to continue service under the rejected Altus Contract

and Participation Agreement during the aforesaid phase-out or wind-down interval, or if Clarus

has indicated its desire to convert its case to one under Chapter 7.” See, e.g., Motion by Altus

Management, LLC, at ¶ 51 [Dkt. No. 216].




                                                  9
Case 18-31754-5-mcr         Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                   Desc
                              Main Document    Page 10 of 11


       28.     In addition, Atlas has no intention to seek to convert this case to a chapter 7. As

noted above and in the CRO Affidavit, Atlas fully intends to continue to perform under the

agreements and has affirmatively addressed the Hospitals’ concerns.

       29.     Section 1104 of the Bankruptcy Code provides that,

               (a) At any time after the commencement of the case but before
               confirmation of a plan, on request of a party in interest or the United
               States trustee, and after notice and a hearing, the court shall order the
               appointment of a trustee –
                                              ......
                        (2) if such appointment is in the interests of creditors, any equity
               security holders, and other interests of the estate, without regard to the
               number of holders of securities of the debtor or the amount of assets or
               liabilities of the debtor.

11 U.S.C. § 1104(a)(2).

       30.     The party requesting the appointment of a trustee, however, “has the burden of

proof in showing ‘cause’,. . . and [t]he evidence supporting the motion . . . must be clear and

convincing.” Id. at 167-68, citing In re St. Louis Globe-Democrat, Inc., 63 B.R. 131, 138

(Bankr. E.D. Mo. 1985).

       31.     Among the factors considered with respect to whether a trustee should be

appointed are: “(i) the trustworthiness of the debtor, (ii) the debtor in possession’s past and

present performance and prospects for the Debtor’s rehabilitation, (iii) the confidence – or lack

thereof – of the business community and of creditors in present management and (iv) the benefits

derived by the appointment of a trustee, balanced against the cost of the appointment.” In re

Ionosphere Clubs, Inc., 113 B.R. at 168 (internal citations omitted).

       32.     Atlas respectfully submits that the appointment of an operating trustee is an

extraordinary remedy which based on the current facts, is not necessary. The factors considered

in support of cause for relief under section 365(d)(2) of the Bankruptcy Code are not the same as



                                                10
Case 18-31754-5-mcr         Doc 250 Filed 02/27/19 Entered 02/27/19 09:59:08                 Desc
                              Main Document    Page 11 of 11


those considered for relief under section 1104(a)(2). Atlas submits the Hospitals have failed to

meet their burden of proof. In the event, however, that the Court declines to dismiss the request,

Atlas respectfully requests that the Court schedule the matter for a separate evidentiary hearing

and also allow for discovery to prepare for such hearing.

        33.    Based on the foregoing, Atlas respectfully submits that the Hospitals have not

demonstrated cause for the appointment of an operating trustee under section 1104(a)(2) of the

Bankruptcy Code and as such, that request for relief in the Motions should be denied in its

entirety.

        WHEREFORE, debtor Atlas Health Care Linen Services Co., LLC respectfully requests

that the Court enter an Order denying, in its entirety, the relief requested by the Hospitals in the

Motions, and granting such other and further relief as the Court deems just and proper.




Dated: February 27, 2019                      Respectfully submitted,
       Syracuse, New York
                                              BOND, SCHOENECK & KING, PLLC

                                      By:             /s/ Camille W. Hill
                                              Stephen A. Donato, Esq., Bar Roll No. 101522
                                              Camille W. Hill, Esq., Bar Roll No. 501876
                                              Office and Post Office Address:
                                              One Lincoln Center
                                              Syracuse, New York 13202
                                              Tel: (315) 218-8000
                                              Fax: (315) 218-8100
                                              Email: sdonato@bsk.com
                                                       chill@bsk.com

                                              Counsel to the Debtors and Debtors in Possession




                                                11
